Citation Nr: 1216743	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-24 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 20 percent for arthritis and gout of multiple joints, including the feet, knees, heels, ankles, and elbows. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to June 1959 and from June 1964 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for a lumbar spine disability, and continued his 20 percent disability rating for service-connected arthritis and gout of multiple joints, including the feet, knees, heels, ankles, and elbows.  

In a January 2011 decision, the Board denied the Veteran's claims of entitlement to service connection for a left shoulder disability and for a cervical spine disability.  The Board remanded the Veteran's claim of entitlement to service connection for a lumbar spine disability and his claim of entitlement to a disability rating in excess of 20 percent for arthritis and gout of multiple joints, including the feet, knees, heels, ankles, and elbows, to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further development.

The issues of entitlement to service connection for arthritis of the hands, diabetes mellitus, erectile dysfunction, a kidney disorder, an eye disorder, and peripheral neuropathy were previously referred by the Board to the Agency of Original Jurisdiction (AOJ) in its January 2011 decision.  It appears, however, that these issues have not yet been adjudicated.  Therefore, the Board again refers these issues to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's current lumbar spine disability is etiologically related to his active service.

2.  The Veteran's service-connected arthritis and gout of multiple joints is manifest by painful and stiff joints and limitation of motion of both knees that would does not reach a compensable level under the criteria for rating limitation of motion of the knees.

3.  The Veteran has a bilateral hallux valgus deformity that is part of his service-connected arthritis and gout disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an increased rating for arthritis and gout of multiple joints, including the feet, knees, heels, ankles, and elbows, and resulting hallux valgus deformity, currently rated as 20 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

An RO letter dated in July 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of his service connection claim, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA and private treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to his increased rating claim, the Board notes that the evidence of record, including the November 2006 and February 2011 VA examination reports, and VA and private treatment records, adequately describes the levels of disability of the Veteran's arthritis and gout of multiple joints.  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met in this case.

II.  Service Connection for a Lumbar Spine Disability

The Veteran contends that he has a lumbar spine disability that he incurred during his active service.

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For certain chronic disease, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  The presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA joint examination in February 2011.  X-rays of his lumbar spine revealed large anterior syndesmophytes between L2 and L5.  The impression from the x-ray report was that the Veteran had spinal diffuse idiopathic skeletal hyperostosis (DISH), or spinal osteoarthritis.  The VA examiner subsequently diagnosed the Veteran with thoracic and lumbar spine osteoarthritis, with no radiculopathy, and with mild functional limitation.  Based on this diagnosis, the Board finds that the Veteran has a currently diagnosed lumbar spine disability, and, therefore, that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, a thorough review of the Veteran's STRs reveals that he complained of feeling that his back was out of place, and of experiencing pain under the shoulder blades and at the center of his back in September 1976.  He was assessed with having a paraspinal muscle spasm.  The following day, he reported that his back felt somewhat better.  On the Veteran's report of medical history in connection with his August 1981 separation examination, the Veteran reported that he experienced recurring back pain.  No clinical findings were made in the examination report, however, with respect to his spine.  Nonetheless, based on the evidence contained in his STRs, the Board finds that the Veteran did experience a back spasm during his active service, and that therefore, the second required element to establish service connection has been met.  See Shedden/Caluza, supra.

The Board is now left to consider the final required element to establish service connection, a nexus between the Veteran's currently diagnosed osteoarthritis of the lumbar spine and his noted in-service back spasms.  With respect to this issue, the Board observes that the record contains private treatment records from the Medical Center Clinic, in Pensacola, Florida, dated from February 1998 to July 2006.  These records reveal that the first post-service clinical evidence of any complaint of a low back disability is found in a July 2005 report where the Veteran complained of having ongoing difficulty with right-sided lower back pain.  Examination of his back revealed mild diffuse lumbar discomfort.  The treating physician noted that an x-ray of the Veteran's lumbosacral spine revealed mild degenerative changes.  The July 2005 x-ray report further revealed osteophytic projections at L2, L3, and L4.  It was noted that they could have been calcifications of the anterior longitudinal ligament; however, this could not be confirmed across three adjacent interspaces.  No disc space narrowing was seen.  An August 2005 report indicated that the Veteran's back pain had been controlled with Mobic.  An April 2006 treatment report noted a clinical impression that the Veteran had chronic and recurrent cervical and lumbar degenerative disc and joint disease.  The Medical Center Clinic treatment records reveal multiple entries related to the Veteran's joints and cervical spine, but do not contain further references to the Veteran's lumbar spine prior to July 2005.

A June 2006 VA x-ray report of the Veteran's lumbar spine revealed bridging osteophytes anteriorly at L3-4, with nonmarginal osteophytes at superior L3 and L5.  Some lateral osteophytes were noted at the lower thoracic and upper lumbar levels.  Disc spaces were maintained.  The impression was that the Veteran had a pattern suggestive of spondylosis deformans.  No marked disc disease was noted, however.  In referencing the Veteran's x-ray report, a July 2006 VA primary care report noted significant degenerative joint and disc disease of the Veteran's lumbar spine.  

The Veteran was afforded a VA joint examination in connection with his service connection claim in November 2006.  Based on the Veteran's June 2006 x-ray report, the examiner diagnosed the Veteran with possibly having degenerative disease of the thoracic spine.  The examiner did not make specific findings with respect to his lumbar spine.  The examiner did note, however, that the degenerative changes experienced by the Veteran were likely associated with the normal maceration process and degenerative process as a result of the Veteran's age.

The Veteran was subsequently afforded a new VA joint and spine examination in February 2011.  The Veteran reported to the examiner that he had experienced on and off back pain for about 20 years.  He reported that the pain had been more frequent over the preceding five to seven years.  He reported that he probably "put [his] back out of work" when he worked in Public Works in the military in 1964.  He reported that intermittent pain and stiffness in his spine, and that the pain originated in the mid-spine region and radiated up his thoracic spine and down his lumbar spine, with no other radiation.  After making the aforementioned diagnosis, the examiner provided the opinion that the Veteran's thoracic and lumbar spine osteoarthritis were less likely to be caused by or a result of the back pain for which he was treated during his active service.  The examiner rationalized this opinion by indicating that the Veteran's in-service back pain was a result of paraspinal muscle spasm.  The examiner additionally noted that a long interval of many years passed between the Veteran's in-service complaints of back pain and his post-service back pain complaints.

On this record, the Board cannot make a finding that the Veteran's current lumbar spine disability is related to his active service.  The Board acknowledges the Veteran's lay statements that he believes that his back disability can be attributed to his in-service duties and his noted in-service muscle spasms.  While the Veteran is credible to report having had suffered chronic back pain, as a lay person, he is not competent to provide opinions on a medical diagnosis or a nexus between his currently diagnosed back disability and his in-service duties and noted back muscle spasms.  See Layno, 6 Vet. App. at 469; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  

Additionally, the Board notes that the first instance of record revealing a post-service complaint of low back pain was in the July 2005 treatment report from the Medical Center Clinic, dated nearly 24 years following the Veteran's separation from active service.  Moreover, the Veteran reported experiencing pain, stiffness, and swelling of multiple joints in a VA examination dated in November 1984, in connection with a service connection claim.  At no point during the examination, however, did the Veteran indicate that he suffered from a low back pain or a low back disability.  Similarly, the Veteran's treatment records from the Medical Center Clinic reveal numerous instances of complaints of ongoing joint pain, but at no point prior to July 2005 did the Veteran indicate that he may have suffered from a low back disability.  This evidence tends to diminish the probative weight of the Veteran's lay testimony describing continuity of low back symptoms.  Further, this evidence shows that the Veteran was not diagnosed with and that he did not seek treatment for arthritis within one year of discharge from service.  Thus, the presumption under 38 C.F.R. §§ 3.307, 3.309, is not for application.

Finally, while the Veteran reported to the February 2011 VA examiner that he had been experiencing back pain for 20 years, the onset of pain by that standard would have been approximately in 1990, nearly 10 years after his separation from active service.  Most notably, there is no evidence of record to suggest that the Veteran had complained of or sought treatment for any back pain or disability until many years after his separation from active service, in spite of his numerous complaints of pains affecting other parts of his body.  

Based on the foregoing, the Board finds that the opinion of the February 2011 VA examiner has a far greater probative value than the Veteran's recent statements that he has been suffering from a back disability since service.  The examiner considered the Veteran's statements and evidence of record that he had suffered back spasms during his active service.  Even so, the examiner concluded that that it was less likely as not that his current lumbar spine disability was caused by or related to the back pain experienced in service, reasoning that in-service complaints referred to paraspinal muscle spasms rather than noted osteoarthritis and the examiner noted the long interval of time between the Veteran separation from service and his post-service complaints.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  Therefore, service connection for a lumbar spine disability must be denied.  

III.  Increased Rating for Arthritis and Gout of Multiple Joints

The Veteran was granted service connection for arthritis of multiple joints and gout in a January 1985 rating decision.  The rating decision noted that the Veteran suffered from frequent stiffness, swelling, and pain in the elbows, knees, feet and ankles.  He was assigned a 20 percent disability rating, effective November 1, 1984, the date of his original service connection claim.  He filed the instant claim for an increased disability rating, for gout of the feet, toes, heels, ankles, knees, and elbows, in June 2006.  

The Board notes that where the Veteran's 20 percent disability rating has been in effect for a period of more than 20 years, it may not be reduced except upon a showing that his rating was based upon fraud.  See 38 C.F.R. 3.951 (b) (2011).  Therefore, the Veteran's 20 percent disability rating is protected by law.

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's arthritis and gout of multiple joints has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected arthritis and gout of multiple joints has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5015-5017.  These criteria provide that diseases rated under diagnostic codes 5013 through 5024 should be rated based on limitation of motion of the affected parts as degenerative arthritis, except gout, which should be rated under DC 5002, the criteria for evaluating rheumatoid arthritis.  DC 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.

When rating rheumatoid arthritis as an active process, DC 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.

When rating rheumatoid arthritis under the criteria for chronic residuals, DC 5002 provides that the residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2011).

      B.  Analysis

After a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that the Veteran's is not entitled to a disability rating in excess of his current protected 20 percent disability rating.  

The Veteran's private treatment records, from the Medical Center Clinic, contain multiple references to his joints.  In April 2006, the Veteran was noted as having findings of past osteoarthritis and a remote history of gout.  A complete musculoskeletal assessment was performed on the Veteran, which revealed a full range of movement of the elbows, and moderate degenerative changes that were palpable in the patellofemoral regions of each knee.  Additionally, some metatarsal degenerative changes were noted in his feet, bilaterally.  The clinical impression included findings of generalized osteoarthritis and a remote history of gout.  In June 2006, the Veteran was noted as having a fair range of motion in all major joints, without any gross limitations.  He reported that arthritis mostly affected his hand and ankles.  In July 2006, the Veteran reported that he had not had any recurrences of gout.

The Veteran's VA treatment records reveal that he was seen at a VA primary care outpatient clinic in June 2005.  He reported at that time that he had chronic joint discomfort but no flare-ups of his gout.  During a July 2006 primary care clinic visit, the Veteran was noted as having had gout.  The notation further indicated that he was taking Allopurinol.  Further VA treatment records dated through November 2010 contain no notable references to the Veteran's service-connected disability.

During his November 2006 VA examination, the examiner noted that the Veteran's bilateral elbow flexion was from zero to 145 degrees.  Forearm supination and pronation were equal and normal, bilaterally.  He had normal flexion of the second metatarsal joint of zero to 100 degrees, bilaterally, in all digits.  Knee flexion was limited from zero to 90 degrees, bilaterally.  Bilateral dorsiflexion of the knees was normal at zero to 20 degrees.  Bilateral plantar flexion was normal at zero to 45 degrees.  Normal motion was noted in the Veteran's toes, bilaterally.  No swelling and no pain on movement were noted in the Veteran's elbows and knees.  No swelling or deformities were noted in his feet, and no pain or palpable abnormalities were noted in his heels.  Based on examination finding, the examiner diagnosed the Veteran with degenerative disease of the joints, including his toes, ankles, knees and elbows.  The examiner noted that the changes were more likely than not to be stable and not progressive.

During his February 2011 VA examination, the Veteran reported that he had not had any prescribed bed rest or treatment due to his service-connected condition during the previous 12 month period.  He reported that he continued to take one 300 milligram tablet of Allopurinol per day for gout.  With respect to specific joints, the Veteran reported that he experienced stiffness and pain in his knees, ankles, and elbows about every two weeks, lasting for about two to three days.  He reported that he experienced stiffness and pain in his big toe about every two weeks and pain in his heels about every three weeks, when he walks a quarter of a mile to his pond.  He denied experiencing swelling, weakness, or instability in any of these joints.  No flare-ups of gout were reported in any of these joints.  The Veteran reported that he did not experience incapacitating episodes or incapacitating exacerbations with respect to any affected joint during the previous year.  

Examination of the Veteran's elbow revealed full ranges of motion after three repetitions, including flexion from zero to 145 degrees, forearm supination from zero to 85 degrees, and forearm pronation from zero to 80 degrees.  Examination of the knees showed flexion limited to zero to 120 degrees on the right and zero to 110 degrees on the left.  He had a full extension to zero degrees.  His range of motion was found to be limited by pain.  McMurray and Grind testing revealed negative results.  No knee instability was noted.  Examination of his ankles revealed normal, zero to 20 degree, dorsiflexion, and normal, zero to 45 degree, plantar flexion, bilaterally.  Examination of his feet revealed normal ranges of motion and normal toes.  He was found to have bilateral pes planus, which was unrelated to his service-connected disability.  He was additionally found to have hallux valgus, with was noted as being consistent with his service connected condition.  No painful motion, edema, weakness, or instability, were noted.  Tenderness of the left heel was noted.  The examiner concluded that there was no additional loss of function with repetitive use.  She indicated that further loss of function due to flare-ups could not be determined without resort to mere speculation.  

X-rays of the Veteran's elbows revealed bilateral olecranon spurs and osteoarthritis of the medial joint compartment, bilaterally.  X-rays of his knees revealed early narrowing and degenerative changes of the medial joint space of both knees with minimal hypertrophic marginal lipping.  X-rays of the ankles were normal, bilaterally.  X-rays of the feet revealed the previous noted hallux valgus deformity of the first metatarsal phalangeal joint of both feet.  

Based on the examination results, the examiner concluded that the Veteran had no functional limitation of his elbows or ankles.  She did conclude, however, that the Veteran had mild functional limitation of the knees and minimal functional limitation of the heels of the feet.

Based on all medical evidence of record, the Board finds that where the Veteran has repeatedly reported that he has not experienced flare-ups or recurrences of his gout, that his service-connected gout/arthritis is not in an active process, as contemplated under 38 C.F.R. § 4.71a, DC 5002.  Accordingly, the Board will consider the Veteran's disability under the criteria for chronic residuals under DC 5002, which is equivalent to the criteria for degenerative arthritis under DC 5003.  Under these criteria, the Veteran has not been found to have a compensable limitation of motion of any particular joint, as per the rating criteria of each of the Veteran's affected joints.  See 38 C.F.R. § 4.71a, DCs 5206, 5207, 5260, 5261, and 5270.  Accordingly, the Board will must consider whether the Veteran is entitled to a 10 percent disability rating for any major joint or joint group that is affected by a noncompensable limitation of motion, as required under DC 5002.  

Here, the Veteran was found to have a full range of motion of the elbows, ankles, and feet during his November 2006 and February 2011 VA examinations.  Therefore, he not entitled to a disability evaluation for these joint under DC 5002.  The VA examination reports did reveal, however, that the Veteran had a flexion of zero to 90 degrees in both knees, in November 2006, and flexion of zero to 120 degrees in the right knee and zero to 110 degrees in the left knee in February 2011.  These findings clearly show that the Veteran has a reduced range of motion in each knee.  However, these findings do not reach a compensable disability level under DC 5260 where the Veteran's flexion would have to be limited to at least 45 degrees in order to be compensable.  Further, a finding of additional limitation of motion based on pain cannot be made where the February 2011 examiner indicated that the range of motion reported included limitations based on pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-7.  Based on these findings, the Board finds that the Veteran would be allowed a ten percent disability rating for limitation of motion of each knee, under DC 5002.  Where his current protected rating for his service-connected disability is already at 20 percent, the Board finds that the Veteran is not entitled to an increased disability for his service-connected arthritis/gout.

Finally, the Board finds that a separate compensable disability rating should be considered for the hallux valgus of the Veteran's feet, noted by the February 2011 examiner as being consistent with the Veteran's service-connected disability.  See Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.71a, DC 5280.  However, in order for a compensable rating to be assigned, the hallux valgus would have to be found to be severe, that is, equivalent to amputation of the great toe; or to have been operated, with resection of the metatarsal head.  Here, the Veteran's hallux valgus was not noted as being equivalent to amputation of the great toe in either foot and has not been shown to have been operated.  Rather, the Veteran's feet were specifically found to not have any painful motion, edema, weakness, or instability.  Moreover, no functional limitations were noted with standing and walking, and, most notably, no evidence of abnormal weight bearing was noted.  Accordingly, based on these findings, the Veteran is not entitled to a separate compensable rating for his noted bilateral hallux valgus.  

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert, 1 Vet. App. 49.  In this case, a preponderance of the evidence is against the Veteran's claim that he is entitled to a disability rating in excess of 20 percent for his service-connected arthritis/gout.  Therefore, the Board finds that the Veteran's increased rating claim is denied.  

      C.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected arthritis/gout (i.e., limitation of motion, stiff and painful joints) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describe this disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to a disability rating in excess of 20 percent for arthritis and gout of multiple joints, including the feet, knees, heels, ankles, and elbows, and resulting hallux valgus deformity is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


